ExlService Holdings, Inc. 280 Park Avenue, 38th Floor New York, New York 10017 October 23, 2014 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 Attention: William H. Thompson Accounting Branch Chief Re: ExlService Holdings, Inc. Form 10-K for the Year Ended December 31, 2013 Filed March 3, 2014 Form 10-Q for the Quarterly Period Ended June 30, 2014 Filed July 29, 2014 Form 8-K Filed July 29, 2014 File No: 1-33089 Dear Mr. Thompson: ExlService Holdings, Inc. (the “Company”) is sending this letter to confirm the extension of time to respond to the Staff’s comment letter dated October 14, 2014 relating to the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 and Form 8-K filed on July 29, 2014.As discussed, the Company will file its written response to the Staff’s comment letter no later than November 4, 2014.Please contact me at (212) 277-7103 with any questions or concerns. Sincerely, /s/ Nancy Saltzman Nancy Saltzman Executive Vice President General Counsel & Secretary ExlService Holdings, Inc. cc:Vishal Chhibbar ExlService Holdings, Inc. John Kennedy Paul, Weiss, Rifkind, Wharton & Garrison LLP
